PER CURIAM:
*980Writ granted in part; otherwise denied. The case is remanded to the district court for purposes of appointing relator counsel and conducting an evidentiary hearing to determine whether relator received ineffective assistance of appellate counsel for counsel's failure to argue that relator was denied his fundamental right to present a defense and therefore deprived of a fair trial as a result of the trial court's refusal to allow defense counsel to introduce evidence of the victim's dangerous character. In all other respects, the writ is denied.